Case 1:00-cv-00069-JAW Document 1096 Filed 01/04/21 Page 1 of 1       PageID #: 17442




                       UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE



    MAINE PEOPLES ALLIANCE
    and
    NATURAL RESOURCES DEFENSE
    COUNCIL, INC.,

                 Plaintiffs

    v.                                              Civil No. 1:00-cv-00069-JAW

    HOLTRACHEM MANUFACTURING
    COMPANY, LLC, and
    MALLINCKRODT, LLC,

                 Defendants




                    ORDER FOR DISBURSEMENT OF FUNDS

         Following review and approval of the Court, it is hereby ORDERED that the

 Clerk of Court issue a check from the Penobscot River Study Panel Fund in the

 amount of One Thousand Nine Hundred Ninety-Five and 00/100ths Dollars

 ($1,950.00) in payment of the attached statement, made payable to:

                              Susan W. Calkins
                              2112 Promontory Point Lane
                              Gold River CA 95670

 Dated this 4th day of January 2021

                                               /s/ John A. Woodcock, Jr.
                                               JOHN A. WOODCOCK, JR.
                                               UNITED STATES DISTRICT JUDGE
